Order entered September 11, 2013




                                         In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-00819-CV

                              LOWELL MERRITT, Appellant

                                           V.

                                ROBERT DAVIS, Appellee

                     On Appeal from the 380th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 380-01630-2013

                                        ORDER
       We DENY appellant’s August 21, 2013 “motion for rehearing” and August 30, 2013

“supplement” to the motion.


                                                  /s/   DAVID EVANS
                                                        JUSTICE